Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
7, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00021-CV
____________
 
IN RE M.C.M., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 13, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator challenges the trial court=s December 8, 2004, order which
requires relator to sign authorizations for disclosure of medical records.  The authorizations direct the various
entities in possession of the medical records to release the records to Keais
Records Service Inc. and the records are to be brought to the trial court,
placed under seal and reviewed by the trial court in camera.
 




Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 7, 2005.
Panel consists of
Justices Anderson, Hudson, and Frost.